DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1 – 8 and 38, in the reply filed on November 19, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/07/2021 and 10/29/2021. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 8 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2017103517A (hereinafter Nikon).
Regarding claim 1, Nikon teaches an image capturing device unit including: a substrate (120) (figs. 3, 8; ¶25), and an image capturing device (100) mounted on the substrate (figs. 1-3, 8; ¶23), the image capturing device comprising: a pixel portion that has a plurality of pixels arranged in a matrix in a first direction and a second direction perpendicular to each other (¶22: image pickup region 101 and a peripheral region 102); and output lines (530) that are arranged in parallel to the second direction and reads out pixel signals in the second direction from each of groups of the pixels arranged in the first direction (fig. 7; ¶98: vertical signal line 530 transmits the output signal to the processing circuit unit 540 along the Y-axis direction), the substrate comprising: a power supply wiring that is arranged on a different surface from a surface on which the image capturing device is mounted and supplies power to the image capturing device (fig. 8; ¶38, 40: A part of the wiring layer 212 is exposed to the outside through an opening formed in the solder resist layer 211 to provide an electrode such as a land for connecting the lead member…The power output from the flexible substrate to the connector 181 is output to the power supply wiring pattern through the wiring layer 212, directly or through a power supply circuit such as a regulator, and is supplied to the imaging chip 100"), wherein the power supply wiring includes a first power supply wiring portion (310) arranged so as not to be routed along the second direction in a pixel portion area which overlaps the pixel portion when the image capturing device is projected onto the substrate in a third direction perpendicular to the first direction and the second direction (fig. 5; the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction). 

Regarding claim 3, Nikon discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein the first power supply wiring portion is arranged substantially in parallel to the first direction (fig. 5; the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction).

Regarding claim 4, Nikon discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein the different surface is a surface opposite to the surface on which the image capturing device is mounted (fig. 3; ¶23; image sensor mounted on main surface 111; wiring on surface opposite to that main surface).
mounting board 120 includes a first layer 121, a core layer 209, and a second layer 122… image sensor mounted on main surface 111; wiring on surface opposite to that main surface…fig. 5 the power supply pattern 310 is a first power supply wiring portion that is arranged in the horizontal direction corresponding to the claimed first direction and thus not routed along the vertical direction which corresponds to the claimed second direction).

Regarding claim 8, Nikon discloses all of the aforementioned limitations of claim 1. Nikon also teaches wherein a connector that supplies power from an outside is mounted on a surface of the substrate opposite to the surface on which the image capturing device is mounted, and wherein the first power supply wiring portion is arranged such that the first power supply wiring portion is drawn out from an electrical connection portion connected to a power supply terminal of the connector, to the outer periphery of the pixel portion area (fig. 3; ¶38: The electronic components provided on the second main surface 112 include, for example, mechanical components such as the connector 181, passive components such as the capacitor 182 and the resistor 183, and active components such as the transistor 184 and the regulator).

Claim 38 is rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nikon in view of Kim et al. (US 2019/0174087).
Regarding claim 2, Nikon discloses all of the aforementioned limitations of claim 1. Nikon fails to explicitly disclose wherein the first power supply wiring portion is formed by a plurality of wiring lines each including a portion extending toward an end face of the substrate.
	In the same field of endeavor, Kim teaches the module substrate 100 may include a wiring layer 112 including a plurality of wirings 113 (¶25) which are extending toward the end of the substrate (fig. 1). In light of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Kim’s teachings in Nikon’s system because an artisan of ordinarily skill would recognize that this would easily enable electrical connection between the device components.

	In the same field of endeavor, Kim teaches a plurality of chip pads 310 may be arranged along first and second side portions opposite to each other on the active surface of the image sensor chip 300, and the plurality of substrate pads 120 may be arranged on the upper surface 102 of the module substrate 100 along first and second sidewalls 110a1 and 110a2 of the sensor mounting hole 110 corresponding to the respective chip pads 310. The substrate pad 120 may be spaced apart from a sidewall (e.g., first sidewall 110a1) of the sensor mounting hole 110  by a first distance d1, and the reinforcing pattern 400 may be spaced apart from the sidewall by a second distance d2 that is less than the first distance d1 (¶40-41; figs. 1-2). In light of the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Kim’s teachings in Nikon’s system because an artisan of ordinarily skill would recognize that this would easily enable electrical connection between the device components and reduce wiring resistance to suppress deterioration in image quality due to wiring resistance.


Regarding claim 7, Nikon in view of Kim et al. discloses all of the aforementioned limitations of claim 6. Kim also teaches wherein the second power supply wiring portion is arranged in the pixel portion outside area with a predetermined distance from the outer periphery of the pixel potion area (¶40-41; figs. 1-2: The substrate pad 120 may be spaced apart from a sidewall (e.g., first sidewall 110a1) of the sensor mounting hole 110  by a first distance d1, and the reinforcing pattern 400 may be spaced apart from the sidewall by a second distance d2 that is less than the first distance d1).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698